Exhibit 10.2
 
PARENT GUARANTEE AGREEMENT
made by
LORAL SPACE & COMMUNICATIONS INC.

in favor of

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 22, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    1  
 
       
1.1 Definitions
    1  
1.2 Other Definitional Provisions
    2  
 
       
SECTION 2. GUARANTEE
    2  
 
       
2.1 Guarantee
    2  
2.2 No Subrogation
    3  
2.3 Amendments, etc. with respect to the Borrower Obligations
    3  
2.4 Guarantee Absolute and Unconditional
    3  
2.5 Reinstatement
    4  
2.6 Payments
    4  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    5  
 
       
3.1 Due Organization
    5  
3.2 Due Authorization; Enforceability
    5  
3.3 No Conflicts
    5  
3.4 No Litigation
    5  
 
       
SECTION 4. THE ADMINISTRATIVE AGENT
    5  
 
       
4.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc
    5  
 
       
SECTION 5. MISCELLANEOUS
    6  
 
       
5.1 Amendments in Writing
    6  
5.2 Notices
    6  
5.3 No Waiver by Course of Conduct; Cumulative Remedies
    6  
5.4 Enforcement Expenses; Indemnification
    6  
5.5 Successors and Assigns
    7  
5.6 Set-Off
    7  
5.7 Severability
    7  
5.8 Section Headings
    7  
5.9 GOVERNING LAW
    7  
5.10 Submission To Jurisdiction; Waivers
    7  
5.11 Acknowledgements
    8  
5.12 WAIVER OF JURY TRIAL
    8  
5.13 Covenant
    8  

 



--------------------------------------------------------------------------------



 



PARENT GUARANTEE AGREEMENT
           PARENT GUARANTEE AGREEMENT, dated as of October 22, 2008, made by
LORAL SPACE & COMMUNICATIONS INC. (the “Guarantor”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
October 16, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SPACE SYSTEMS/LORAL, INC. (the “Borrower”),
the Lenders and the Administrative Agent.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes the Guarantor;
          WHEREAS, the Borrower and the Guarantor are engaged in related
businesses, and the Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Guarantor shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders;
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, the Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:
SECTION 1.
DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     (b) The following terms shall have the following meanings:
          “Agreement”: this Parent Guarantee Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
          “Borrower Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other monetary obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable

 



--------------------------------------------------------------------------------



 



rate provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement and any
Specified Cash Management Agreement, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Credit Documents, any
Letter of Credit, any Specified Swap Agreement, any Specified Cash Management
Agreement or any other document made, delivered or given in connection with any
of the foregoing (collectively, the “Transaction Documents”), in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements). Notwithstanding anything herein to the contrary,
“Borrower Obligations” shall not include (i) any non-monetary obligations of the
Borrower or any Loan Party or (ii) any obligations (monetary or otherwise) of
the Borrower other than pursuant to the Transaction Documents.
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 2.
GUARANTEE
     2.1 Guarantee. (a) The Guarantor hereby, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.
     (b) The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of the
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding that is
not back stopped to the satisfaction of the Administrative Agent and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
     (c) No payment made by the Borrower, the Guarantor, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
Lender from the

2



--------------------------------------------------------------------------------



 



Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by the Guarantor in respect of the Borrower
Obligations or any payment received or collected from the Guarantor in respect
of the Borrower Obligations), remain liable for the Borrower Obligations up to
the maximum liability of the Guarantor hereunder until the Borrower Obligations
are paid in full, no Letter of Credit shall be outstanding that is not back
stopped to the satisfaction of the Administrative Agent and the Commitments are
terminated.
     2.2 No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower on account of the Borrower Obligations are paid in full, no
Letter of Credit shall be outstanding that is not back stopped to the
satisfaction of the Administrative Agent and the Commitments are terminated.
     2.3 Amendments, etc. with respect to the Borrower Obligations. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Credit Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released in
accordance with the Credit Agreement and the other Credit Documents. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or held by it after the date hereof as security for the
guarantee contained in this Section 2 or any property subject thereto.
     2.4 Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations,

3



--------------------------------------------------------------------------------



 



and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or the Guarantor with respect
to the Borrower Obligations other than such demands and notices as are required
to be provided under the Credit Agreement. The Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Credit
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or the Guarantor), other than a defense of payment or performance,
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of the Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against the
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
     2.5 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
     2.6 Payments. The Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.

4



--------------------------------------------------------------------------------



 



SECTION 3.
REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, the Guarantor hereby represents and
warrants to the Administrative Agent and each Lender that:
     3.1 Due Organization. The Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority, and the legal right, to make, deliver
and perform this Agreement.
     3.2 Due Authorization; Enforceability. The Guarantor has the corporate
power and authority, and the legal right, to make, deliver and perform this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement except such consents, authorizations, filings and notices
which have been obtained or made prior to the date hereof and are in full force
and effect. This Agreement has been duly executed and delivered on behalf of the
Guarantor. This Agreement constitutes, a legal, valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
     3.3 No Conflicts. The execution, delivery and performance of this Agreement
will not violate any Requirement of Law or effective Contractual Obligation of
the Guarantor or of any of its Subsidiaries and will not result in, or require,
the creation or imposition of any other Lien on the Pledged Stock.
     3.4 No Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its Subsidiaries or
against any of its or their respective properties or revenues with respect to
this Agreement or any of the transactions contemplated hereby.
SECTION 4.
THE ADMINISTRATIVE AGENT
     4.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. The
Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, right, request, judgment or other right or

5



--------------------------------------------------------------------------------



 



remedy provided for herein or resulting or arising out of this Guarantee shall,
as between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Guarantor, the Administrative Agent shall be conclusively presumed to be acting
as Administrative Agent for the Lenders with full and valid authority so to act
or refrain from acting, and the Guarantor shall not be under any obligation, or
entitlement, to make any inquiry respecting such authority.
SECTION 5.
MISCELLANEOUS
     5.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.
     5.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or the Guarantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon the Guarantor shall be addressed to it at
600 Third Avenue, New York, New York 10016, Attention: Richard P. Mastoloni,
with a copy to Avi Katz, Esq.
     5.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 5.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
     5.4 Enforcement Expenses; Indemnification. (a) The Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its reasonable
costs and expenses incurred in collecting against the Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel to the
extent such counsel performs services that would otherwise be performed by
outside counsel) to each Lender and of counsel to the Administrative Agent.
     (b) The Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with this Agreement.

6



--------------------------------------------------------------------------------



 



     (c) The Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.
     5.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their permitted successors and assigns;
provided that the Guarantor may not assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.
     5.6 Set-Off. In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to the Guarantor, any
such notice being expressly waived by the Guarantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Guarantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Guarantor. Each
Lender agrees promptly to notify the Guarantor and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.
     5.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     5.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     5.9 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     5.10 Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

7



--------------------------------------------------------------------------------



 



     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     5.11 Acknowledgements. The Guarantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Agreement, and the relationship between the Guarantor, on the one hand, and
the Administrative Agent and Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Guarantor and
the Lenders.
     5.12 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     5.13 Covenant. The Guarantor hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding that is not back
stopped to the satisfaction of the Administrative Agent or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, in the
event of the Disposition by it or any of its Subsidiaries of any Capital Stock
owned by them of Telesat Holdings Inc. (including pursuant to an initial public
offering of the Capital Stock of Telesat Holdings Inc.) the Guarantor and its
Subsidiaries shall not, without the prior written consent of each Lender and the
Administrative Agent, apply the net proceeds of such Disposition (the
“Proceeds”) to pay any dividend or other distribution to the stockholders of the
Guarantor in an amount greater than the greater of (i) 66 2/3% of the Proceeds
and (ii) the amount by which the Proceeds exceed S200,000,000.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to
be duly executed and delivered as of the date first above written.

            LORAL SPACE & COMMUNICATIONS INC.
      By:   /s/ Richard Mastoloni       Name:   Richard Mastoloni       
Title:   Senior Vice President and Treasurer     

[Parent Guarantee]

